An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Judith J. Gische, *554J.), entered on or about March 22, 2011, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 2, 2012, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Román, JJ. [Prior Case History: 31 Misc 3d 1215(A), 2011 NY Slip Op 50679(11).]